      3:19-cv-00595-JMC-SVH           Date Filed 03/05/19     Entry Number 4   Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION


 Tiffany Williams                                    )      C/A No.: 3:19-cv-00595-JMC-SVH
 a/k/a Tiffany Brown,                                )
                                                     )
                        Plaintiff,                   )
                                                     )                ANSWER
 v.                                                  )
                                                     )          (Jury Trial Requested)
 Leon Lott in his capacity as Sheriff                )
 of the Richland County Sheriff’s                    )
 Department and Joe Phillip Smith                    )
 in his individual capacity,                         )
                                                     )
                     Defendants.                     )
                                                     )


        The Defendants Leon Lott in his capacity as Sheriff of the Richland County Sheriff’s

Department (hereinafter, “RCSD”) and Joe Phillip Smith in his individual capacity, hereby

answer the Plaintiff’s Complaint as follows:

                                      FOR A FIRST DEFENSE

        1.     The Summons and Complaint fails to state a claim upon which relief can be

granted and therefore, this action should be dismissed against the Defendants pursuant to

Fed.R.Civ.P. 12(b)(6).

                                     FOR A SECOND DEFENSE

        2.     The Defendants deny each and every allegation of the Complaint not

hereinafter specifically admitted, qualified, or explained.

        3.     That as to Paragraph One (1) the Defendants lack sufficient information upon

which to form a belief as to the truth and veracity of same, and therefore, deny same and

demand strict proof thereof.




                                                 1
    3:19-cv-00595-JMC-SVH           Date Filed 03/05/19       Entry Number 4        Page 2 of 7




       4.      That as to Paragraphs Two (2), Three (3), Four (4), and Five (5), the

Defendants only admits that at all relevant times in the Complaint, Sheriff Lott was a

constitutional officer and thereby a state agency pursuant to the South Carolina Constitution

and the Laws of the State of South Carolina. Moreover, the Defendants assert that his office

constitutes a governmental entity as set forth pursuant to the South Carolina Tort Claims Act,

S.C. Code Ann. § 15-78-10, et seq. and is under the jurisdiction of said Act.                Further

responding, the Defendants admit that the Defendant Smith was acting within the course and

scope of his employment as a RCSD deputy and acting in the performance of his official duties

at all times herein. Except as stated herein, the Defendants expressly deny these paragraphs

and demand strict proof thereof.

       5.      That as to Paragraphs Six (6) and Eight (8), the Defendants deny same and

demand strict proof thereof.

       6.      The first and third sentences of Paragraph Seven (7) are jurisdictional in nature,

can neither be admitted nor denied, and the Defendants crave reference thereto. That as to

the second sentence of Paragraph Seven (7), the Defendants admit same upon information

and belief. The Defendants deny that any of the Plaintiff’s causes of action are meritorious.

       7.      That as to Paragraphs Nine (9), Twenty-three (23), Twenty-nine (29), Thirty-

six (36), Thirty-nine (39), Forty-five (45), Fifty (50), Fifty-three (53), Fifty-six (56), Sixty-three

(63), and Seventy (70), the Defendants reassert and reallege all previous allegations and

defenses.

       8.      That as to Paragraphs Ten (10) and Eleven (11), the Defendants only admit

upon information and belief that on July 22, 2016, Charisse Brown reported to RCSD officials

that Plaintiff had physically assaulted her at a residence located at 2511 Grant Street in

Richland County, South Carolina. Except as stated herein, the Defendants deny same and

demand strict proof thereof.


                                                  2
    3:19-cv-00595-JMC-SVH           Date Filed 03/05/19      Entry Number 4        Page 3 of 7




       9.      That as to Paragraphs Twelve (12), Thirteen (13), Fourteen (14), and Fifteen

(15), the Defendants only admit that during the relevant times, the Defendant Smith

conducted a competent and thorough investigation regarding the July 22, 2016 event. Except

as stated herein, the Defendants deny these paragraphs and demand strict proof thereof.

       10.     That as to Paragraph Sixteen (16), the Defendants only admit that the

Honorable Barbara Jo Wofford-Kanwat issued Arrest Warrant 2017A4010600011 against

Plaintiff for the charge of Assault and Battery in the Third Degree. Except as stated herein,

the Defendants deny same and demand strict proof thereof.

       11.     That as to Paragraph Seventeen (17) and Fifty-nine (59), the Defendants

generally admit same upon information and belief. The Defendants further admit that the

arrest of the Plaintiff was effectuated pursuant to lawful authority and probable cause existed

at all relevant times.

       12.     That as to Paragraphs Eighteen (18), Nineteen (19), and Twenty (20), the

Defendants deny same as stated. Further answering, the Defendants crave reference to the

official court records regarding said hearing for the most accurate evidence of what is

contained therein.

       13.     That as to Paragraphs Twenty-one (21), Twenty-two (22), Twenty-five (25),

Twenty-six (26), Twenty-seven (27), Twenty-eight (28), Thirty-two (32), Thirty-three (33),

Thirty-four (34), Thirty-five (35), Thirty-seven (37), Thirty-eight (38), Forty (40), Forty-one (41),

Forty-two (42), Forty-three (43), Forty-four (44), Forty-six (46), Forty-seven (47), Forty-eight

(48), Forty-nine (49), Fifty-one (51), Fifty-two (52), Fifty-four (54), Fifty-five (55), Sixty (60),

Sixty-one (61), Sixty-two (62), Sixty-four (64), Sixty-eight (68), Sixty-nine (69), and Seventy-

one (71), the Defendants deny same and demand strict proof thereof.

       14.     That as to Paragraphs Twenty-four (24), Thirty (30), and Thirty-one (31), the

Plaintiff has set forth legal conclusions upon information and belief which can neither be


                                                 3
   3:19-cv-00595-JMC-SVH           Date Filed 03/05/19     Entry Number 4       Page 4 of 7




admitted nor denied and, therefore, the Defendants crave reference thereto. To the extent

that these paragraphs contain factual allegations against the Defendants, the Defendants

deny same and demand strict proof thereof.

       15.    That as to Paragraphs Fifty-seven (57), Fifty-eight (58), Sixty-five (65), Sixty-

six (66), and Sixty-seven (67), the Defendants deny same as stated and demand strict proof

thereof.

       16.    Any and all averments inconsistent with the foregoing are denied. Further, the

Defendants assert that the Plaintiff is not entitled to the relief requested in the Complaint, or

any other relief against the Defendants.

                                  FOR A THIRD DEFENSE

       17.    The Defendants allege that they are immune from suit and liability under the

doctrine of sovereign immunity.

                                  FOR A FOURTH DEFENSE

       18.    The Defendants are entitled to immunity under Long v. Seabrook and its

progeny.

                                   FOR A FIFTH DEFENSE

       19.    The Defendants allege that at all times herein that they were acting within the

course and scope of their employment in a discretionary manner, in good faith, without bad

faith or malicious motives in the performance of their official duties, and therefore, the

Defendants are immune from suit.

                                  FOR A SIXTH DEFENSE

       20.    There is no joint and several liability against the Defendants, pursuant to the

South Carolina Tort Claims Act, S.C. Code Ann. §15-78-10, et. seq. (1976) as amended and,

therefore, all references to joint and several liability should be stricken from the Plaintiff’s

Complaint.


                                               4
   3:19-cv-00595-JMC-SVH             Date Filed 03/05/19     Entry Number 4        Page 5 of 7




                                    FOR A SEVENTH DEFENSE

       21.      That as to the Plaintiff’s cause of action for outrage or the intentional infliction

of emotional distress, the Defendants allege that such claim is barred by the South Carolina

Tort Claims Act, §15-78-30(f) of the South Carolina Code of Laws as amended.

                                    FOR AN EIGHTH DEFENSE

       22.      Upon information and belief, some or all of the Plaintiff’s claims are not ripe for

adjudication.

                                     FOR A NINTH DEFENSE

       23.      Some of the Plaintiff’s claims are brought pursuant to state statutes that do not

create a private right of action.

                                     FOR A TENTH DEFENSE

       24.      The Defendants, upon information and belief, allege that any injuries or

damages allegedly suffered by the Plaintiff, without admitting same to be true, were due to

and caused entirely by the negligence of the Plaintiff which is more than the Defendants’

negligence, and that such is a complete bar to the Plaintiff’s recovery herein. Further, the

Defendants, upon information and belief, allege that if the Plaintiff’s negligence was less than

the Defendants’ negligence, that such negligence should be compared to that negligence of

the Defendants, so as to apportion the relative fault as to each party.

                                FOR AN ELEVENTH DEFENSE

       25.      The Defendants allege, upon information and belief, that any injuries or

damages allegedly suffered by the Plaintiff, without admitting same to be true, were due to

and caused by the sole negligence, recklessness, willfulness, wantonness, carelessness, and

gross negligence of the Plaintiff and were not caused by the Defendants, which sole

negligence of the Plaintiff is a complete bar to the Plaintiff's attempt to recover herein.




                                                 5
    3:19-cv-00595-JMC-SVH            Date Filed 03/05/19       Entry Number 4   Page 6 of 7




                                   FOR A TWELFTH DEFENSE

        26.     The Defendants allege, upon information and belief, that any alleged

defamatory statements were made in accordance with an absolute privilege and, therefore,

such claims of the Plaintiff are barred by such privilege.

                                 FOR A THIRTEENTH DEFENSE

        27.     The Defendants allege, upon information and belief, that any alleged

defamatory statements were made in accordance with qualified privilege and, therefore, such

claims of the Plaintiff are barred by such privilege.

                                FOR A FOURTEENTH DEFENSE

        28.     As to the defamation cause of action, the Defendants assert truth as a defense,

in that the statements and information available to them at the time of the relevant events were

true to the best of the Defendants’ knowledge, and there has been no conclusive showing that

the statements at issue were false, nor that the Defendants knew or should have known they

were false.

                                  FOR A FIFTEENTH DEFENSE

        29.     The Defendants are immune from suit pursuant to pertinent portions of the

South Carolina Tort Claims Act, South Carolina Code Ann. § 15-78-10, et seq., and

specifically, § 15-78-60 (1), (2), (3), (4), (5), (6), (9), (20), and (23).

                                  FOR A SIXTEENTH DEFENSE

        30.     The Defendant Smith at no time violated any clearly established constitutional

rights which were known or should have been known to him, and therefore, is entitled to

immunity.

                               FOR A SEVENTEENTH DEFENSE

        31.     The actions of the Defendant Smith were objectively reasonable in light of the

existing law, and therefore, he is entitled to immunity.


                                                   6
   3:19-cv-00595-JMC-SVH          Date Filed 03/05/19     Entry Number 4      Page 7 of 7




       WHEREFORE, having fully answered the Complaint of the Plaintiff, the Defendants

pray that the Complaint be dismissed with prejudice, for the costs of this action, and for such

other and further relief as the Court deems just and proper.

                                    CROWE LAFAVE, LLC


                                     BY:   s/ Robert D. Garfield
                                           ROBERT D. GARFIELD
                                           Federal I.D. No. 7799
                                           Post Office Box 1149
                                           Columbia, South Carolina 29202
                                           T: (803) 999-1225
                                           F: (803) 848-8157
                                           robert@crowelafave.com

                                    Counsel for the Defendants

Columbia, South Carolina

March 5, 2019




                                              7
